DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 2 and 4-9 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0336831) in view of Chang et al. (US 2015/0210589) and further as evidenced by  Dielectric Constants at 20°C (https://web.archive.org/web/ 20111219025811/http:// hyperphysics.phy-astr.gsu.edu/ hbase/Tables/diel.html   2011).
Zhang et al. teaches a cover (14-5) for a flexible display that is attached by an adhesive (60)(i.e., lamination layer) to a substrate (14-1).  See Figure 7, paragraphs [0043].  The adhesive has a thickness of 1 to 25 µm.  See paragraph [0035].
Zhang et al. differs from claim 1 by failing to disclose a glass sheet as the cover layer or the properties associated therewith.
Chang et al. discloses a glass element cover for a flexible display.  See paragraph [0005] Chang et al. discloses an example of a glass that is 75 µm thick and has a depth of compression of 9.6 µm and a compressive stress of 772 MPa.  See paragraphs [0101]-[0103].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have employed the glass of Chang et al. as the cover Zhang et al. because the glass of Chang et al. is puncture resistant.  See paragraph [0002] of Chang et al.
Chang et al. does not disclose the puncture factor in the claimed terms.  However, Chang et al. forms the glass in a manner that is identical to the present disclosed method: the glass is etched, ion exchange strengthened and lightly etched.  See paragraphs [0101]-[0103] of Chang et al. and  paragraph [0082] of the PreGrant Publication of the instant application (US 2020/0031710).  Moreover, when subjected to a puncture load with a 1.5 mm tungsten ball (i.e., spherical segment tip), the glass failed at forces of 4.7 kgf or more.  See paragraphs [0115]-[0116] and Figure 9, sample 4.  If the glass articles failed at 4.7 kgf or more, all of the articles survived at 4.6 kgf.  A 4.6 kgf corresponds to a load divided by thickness squared of the glass of 8000 N/mm2 (4.6 kgf = 45 N, 45 N/(0.075 mm)2 = 8000 N/mm2).  Thus, all of the articles survive a puncture force of 8000 N/mm2.  It follows that the articles would possess B10 of something larger than 8000 N/mm2.
As to claim 2, Chang et al. further teaches that the adhesive has a modulus of elasticity of less than 1 GPa.  See paragraph [0115].
As to claim 4, Zhang et al. teaches a liquid crystal display layer or organic light emitting diode layer (14-2)(which necessarily contain conductive pathways) between the cover (14-5) and the substrate (14-1).  See Figure 7, and paragraph [0042].
As to claim 5, Zhang et al. teaches a useful adhesive is an optically clear adhesive.  See paragraph [0035].
As to claim 6, Chang et al. discloses that the glass has a depth of compression of 9.6 µm (paragraph [0115]), which is 10 µm when considering a single significant figure as employed in the claim.  The glass has a compressive stress of 772 MPa.  Id.
As to claims 7 and 8, each of surfaces of the glass of Chang et al. have been chemically etched to less than the depth of the compressive layer.  See paragraphs [0101]-[0103].
As to claim 9, Zhang et al. and Chang et al. render obvious claim 1 for the reasons recited above.  Chang et al. further teaches that the glass substrate has a pencil hardness of greater than or equal to 8H.  See paragraph [0006].  The references fail to teach the apparent thickness of the article.
However, glass is known to generally possess a dielectric constant in the range of 5 to 10.  See Dielectric Constants at 20°C.  As noted above, Chang et al. exemplifies a glass with a thickness of 75 µm.  Thus, Chang et al. suggests to one of ordinary skill in the art that the glass may have an apparent thickness of 0.0075 to 0.015 mm (75 µm = 0.075 mm, 0.075 mm/5 = 0.015; 0.075/10 = 0.015).
Thus it would have been obvious to one of ordinary skill in the art to have employed a glass having an apparent thickness in the range of 0.0075 to 0.015 mm from the general teachings of Chang et al. and Zhang et al. and the knowledge of one of ordinary skill in the art.  The range overlaps the claimed range, and overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.

Allowable Subject Matter
Claim 3 is allowable.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784